                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MONTANA
                           GREAT FALLS DIVISION
GUARDIAN FLIGHT, INC.,                          CASE NO. 4:18-cv-00098-BMM

      Plaintiff,
                                                   ORDER OF DISMISSAL
v.                                                 WITHOUT PREJUDICE

HEALTHCARE SERVICE
CORPORATION, a MUTUAL LEGAL
RESERVE CORPORATION, d/b/a
BLUE CROSS BLUE SHIELD OF
MONTANA,

      Defendant.


      Upon consideration of the motion to dismiss without prejudice filed by

plaintiff, with no objections thereto, and for good cause shown,

      IT IS HEREBY ORDERED that this matter is dismissed without prejudice

at this time. IT IS FURTHER ORDERED that each party shall be responsible for

its own costs and attorneys’ fees.

      DATED this 31st day of January, 2019.
